Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1340 Filed 09/21/21 Page 1 of 35




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMY SOLEK, PERSONAL
REPRESENTATIVE OF THE ESTATE
OF EMILY VICTORIA SOLEK,                           Case No. 21-cv-10442
DECEASED, AMY SOLEK and BRENT
SOLEK, INDIVIDUALLY,                               Paul D. Borman
                                                   United States District Judge
                    Plaintiffs,

v.

K & B TRANSPORTATION, INC., an
Iowa corporation, BROCK
ACKERMAN, KORY ACKERMAN,
and JOHNNY STEWART,

               Defendants.
_________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
              FED. R. CIV. P. 12(b)(6) (ECF NO. 30)

       This case arises from a tragic automobile accident that occurred at

approximately 9:30 a.m. on Friday, June 19, 2020, which resulted in the death of 21-

year-old University of Michigan student Emily Solek when the vehicle she was

driving was struck from behind by a semi-truck, crushing her vehicle between the

semi-truck and a cargo van in front of her and causing her vehicle to catch fire. Ms.

Solek’s parents, individually and as the personal representative of the Estate of

Emily Solek, have filed this wrongful death suit against the driver of the semi-truck
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1341 Filed 09/21/21 Page 2 of 35




that struck Ms. Solek’s vehicle, as well as his employer/owner of the semi-truck, and

two individual officers/owners of the company. Now before the Court is Defendants’

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 30). The motion

has been fully briefed, and the Court held a hearing on this motion on Friday,

September 10, 2021. For the reasons that follow, the Court GRANTS IN PART and

DENIES IN PART Defendants’ motion.

            I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Statement of Facts1

      According to Plaintiffs’ First Amended Complaint, on June 19, 2020, Emily

Solek, a 21-year-old student at the University of Michigan, was driving from Ann

Arbor to her home in Rochester, Michigan. (ECF No. 21, Plaintiffs’ First Amended

Complaint (FAC), ¶¶ 8, 74, PageID.353, 362.) While Emily was driving east on

Michigan highway M-14, traffic slowed due to an exit closure, and she slowed her

vehicle along with other traffic. (Id. ¶ 72, PageID.361.) Around that same time,

Defendant Johnny Stewart, a truck driver employed by Defendant K&B

Transportation, Inc. (K&B), was also driving eastbound on M-14, in a 2013



1
  This statement of facts is taken directly from the allegations in Plaintiffs’ First
Amended Complaint, and these allegations, and all reasonable inferences from them,
are presumed true for purposes of deciding this motion to dismiss.

                                         2
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1342 Filed 09/21/21 Page 3 of 35




Freightliner semi-truck owned by K&B. (Id. ¶¶ 70-71, PageID.361.) Stewart failed

to keep his semi-truck under control in the slowing traffic and drove at or near full

speed into the rear of Emily’s vehicle, a 2017 Jeep Grand Cherokee, resulting in

Emily’s death. (Id. ¶ 73, PageID.361.) Emily’s vehicle was crushed between the

Freightliner and a cargo van ahead of her, and as a result of the collision, both the

K&B truck and the Solek vehicle caught fire. (Id. ¶ 75, PageID.362.) Plaintiffs allege

that the impact “fractured [Emily’s] skull, cervical spine, and ribs, amputated her

right leg above the knee, and caused severe, permanent, and fatal internal injuries”

and that “Emily was consumed by the fire, as she was unable to escape or be

retrieved from her burning vehicle.” (Id. ¶ 76, PageID.362.)

      B.     Procedural History

      On February 26, 2021, Emily Solek’s parents, Amy Solek and Brent Solek,

individually and as personal representative of Emily Solek’s Estate, brought this

action against four Defendants: (1) Johnny Stewart, the truck driver; (2) K&B

Transportation, Inc., the owner of the semi-truck and Stewart’s employer; (3) Brock

Ackerman, the registered agent of K&B and also its Secretary, Treasurer and

Director; and, (4) Kory Ackerman, President and Director of K&B. (ECF No. 1.)

      In lieu of an answer, on April 23, 2021, Defendants filed a motion to dismiss

Plaintiffs’ Complaint, and a motion to strike Plaintiffs’ complaint. (ECF Nos. 16,

                                          3
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1343 Filed 09/21/21 Page 4 of 35




18.) On May 7, 2021, Plaintiffs responded to the motion to dismiss by filing a First

Amended Complaint (ECF No. 21), and they also filed a response to the motion to

strike (ECF No. 22). Defendants subsequently withdrew their motion to dismiss and

motion to strike. (ECF No. 24.)

      Plaintiffs’ First Amended Complaint, brought by the same Plaintiffs and

against the same Defendants as the original Complaint, contains three counts:

      (1) Count I – Liability of K&B Transportation, Brock Ackerman, Kory
      Ackerman and Stewart to Plaintiff, the Estate of Emily Victoria Solek,
      deceased (a negligence claim);

      (2) Count II – Liability of K&B Transportation, Brock Ackerman, Kory
      Ackerman and Stewart to Plaintiffs, Amy and Brent Solek, for
      Negligent Infliction of Emotional Distress (Bystander Liability); and

      (3) Count III – Liability of Brock and Kory Ackerman to Amy and
      Brent Solek for Intentional Infliction of Emotional Distress.

(FAC.)

      On May 21, 2021, Defendants filed the instant Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(6). (ECF No. 30, Defs.’ Mot.) Defendants argue that Plaintiffs

fail to state a negligence claim against Defendants Brock and Kory Ackerman

personally, and have failed to plead facts sufficient to pierce the corporate veil to

reach the Ackerman Defendants. Defendants contend that the FAC attributes

allegedly tortious conduct against K&B only, not Brock and Kory Ackerman as


                                         4
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1344 Filed 09/21/21 Page 5 of 35




individuals. Defendants further argue that Plaintiffs’ FAC fails to state a claim for

negligent or intentional infliction of emotional distress. Defendants contend that the

FAC as a whole should be dismissed with prejudice, or, at a minimum, that the FAC

should be narrowed to Count I against only Defendants Stewart and K&B.

      Plaintiffs filed a Response in opposition to Defendants’ motion to dismiss.

(ECF No. 35, Pls.’ Resp.) Plaintiffs argue that they have sufficiently alleged that the

Ackerman Defendants personally participated in the alleged tortious acts, and that it

is premature to address arguments regarding piercing the corporate veil at this stage

of the litigation, before any discovery has been conducted. Plaintiffs continue that,

in any event, they have sufficiently pleaded allegations that support piercing the

corporate veil with respect to the Ackerman Defendants. Plaintiffs further argue that

they have sufficiently pleaded claims of negligent and intentional infliction of

emotional distress.

      Defendants filed a Reply brief in support of their motion to dismiss. (ECF No.

37, Defs.’ Reply.) Defendants assert that their motion to dismiss is not “premature,”

as Plaintiffs allege. Defendants contend that the Ackerman Defendants, as officers

and agents of K&B, cannot be held personally liable to Plaintiffs for K&B’s business

decisions, as a corporation can only act through its agents. Defendants argue that

Plaintiffs’ negligence claims fails because they have failed to plead any actionable

                                          5
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1345 Filed 09/21/21 Page 6 of 35




duty owed by the Ackerman Defendants to Plaintiffs, and that Plaintiffs’ negligent

and intentional infliction of emotional distress claims fail as a matter of law.2

                             II. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. To state

a claim, a complaint must provide a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does

not need detailed factual allegations’ but should identify ‘more than labels and

conclusions.’” Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). The court “need

not accept as true a legal conclusion couched as a factual allegation, or an

unwarranted factual inference.” Id. at 539 (internal citations and quotation marks


2
  Defendants also filed a Motion to Strike Pursuant to Fed. R. Civ. P. 12(f), seeking
to strike certain portions of Plaintiffs’ First Amended Complaint. (ECF No. 27.) On
September 10, 2021, the Court granted in part and denied in part that motion to
strike. (ECF No. 39, Order.)

                                           6
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1346 Filed 09/21/21 Page 7 of 35




omitted); see also Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Morgan v. Church’s Fried Chicken,

829 F.2d 10, 12 (6th Cir. 1987)). In other words, a plaintiff must provide more than

a “formulaic recitation of the elements of a cause of action” and his or her “[f]actual

allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555-56. The Sixth Circuit has explained that “[t]o survive a

motion to dismiss, a litigant must allege enough facts to make it plausible that the

defendant bears legal liability. The facts cannot make it merely possible that the

defendant is liable; they must make it plausible.” Agema v. City of Allegan, 826 F.3d

326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). It is

the defendant who “has the burden of showing that the plaintiff has failed to state a

claim for relief.” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as: (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims; (2) matters of which a court may take judicial notice; (3)

documents that are a matter of public record; and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

without converting the motion to dismiss into a motion for summary judgment are

                                          7
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1347 Filed 09/21/21 Page 8 of 35




public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings…. [C]ourts may also consider public records,

matters of which a court may take judicial notice, and letter decisions of

governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

referred to in the complaint and central to the claim are deemed to form a part of the

pleadings).

                                  III. ANALYSIS

      A.      Whether the FAC States a Negligence Claim Against Defendants
              Brock and Kory Ackerman

      Count I of the FAC alleges a negligence claim on behalf Plaintiff, the Estate

of Emily Solek only, and against all Defendants. Defendants seek dismissal of Count

I against Brock and Kory Ackerman, arguing that Plaintiffs attempt to circumvent

the high hurdle to pierce the corporate veil by pleading that Brock and Kory

Ackerman, individually, are directly liable to the Estate as negligent actors. (Defs.’


                                          8
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1348 Filed 09/21/21 Page 9 of 35




Mot. at p. 9, PageID.901-04.)3 Defendants contend that Plaintiffs fail to properly

plead a negligence claim against Defendants Brock and Kory Ackerman because

Plaintiffs fail to allege a duty owed to the Estate by the Ackerman Defendants,




3
  Plaintiffs assert claims for negligence and negligent infliction of emotional distress
against Defendants Brock and Kory Ackerman in their individual capacities (the
Ackerman Defendants), as well as against Defendants K&B and Stewart, and a claim
for intentional infliction of emotional distress against the Ackerman Defendants
only. Defendants initially argue in their motion to dismiss that “in order to assert all
three claims against Brock and Kory [Ackerman] in their individual capacities,
[Plaintiffs] improperly seek to pierce the corporate veil.” (Defs.’ Mot. at p. 3,
PageID.895.) Defendants contend that Plaintiffs fail to meet their heavy burden of
establishing that the corporate veil should be pierced.” (Id.) However, Plaintiffs state
in their Response brief that they want to make it “clear from the outset” that they
“do not claim that Brock and Kory Ackerman are mere instrumentalities of K&B (or
vice versa)” and that they “are not currently attempting to pierce the corporate veil
in the traditional sense to hold the Ackermans personally liable at all.” (Pls.’ Resp.
at pp. 1-2, PageID.1188-89 (“Indeed, Plaintiffs are not currently trying to pierce the
corporate veil at all[.]”).) Plaintiffs’ counsel similarly stated during the hearing on
this motion that the Plaintiffs were not currently seeking to pierce the corporate veil,
but instead contend that Brock and Kory Ackerman are liable for their own negligent
conduct. Accordingly, the Court will not address the piercing-the-corporate-veil
issue at this time.
       The Court further notes that Plaintiffs argue first in their Response that
Defendants’ motion to dismiss is premature because discovery has not been
conducted, citing Fed. R. Civ. P. 56(b), which governs motions for summary
judgment. (Pls.’ Resp. at pp. 5-6, PageID.1192-93.) This argument is rejected.
Defendants’ motion is brought pursuant to Fed. R. Civ. P. 12(b)(6), not Rule 56(b),
and was required to be filed “before pleading if a responsive pleading is allowed,”
and thus necessarily before any discovery could be conducted, and thus is clearly
not “premature.”

                                           9
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1349 Filed 09/21/21 Page 10 of 35




individually, and fail to allege that the Ackerman Defendants breached such a duty,

and instead only allege breaches of duty by Defendants Stewart and K&B. (Id.)

      Plaintiffs respond that Michigan has long held that corporate employees are

personally liable for their own torts. (Pls.’ Resp. at p. 12, PageID.1199.) Plaintiffs

contend that Defendants Brock and Kory Ackerman are personally liable for the

tortious acts in which they have actively participated, whether on their own behalf

or as agents of K&B. (Id.)

      Michigan law presumes that the corporate form will be respected. Servo

Kinetics, Inc. v. Tokyo Precision Instruments Co., 475 F.3d 783, 798 (6th Cir. 2007)

(citing Seasword v. Hilti, 449 Mich. 542, 537 N.W.2d 221, 224 (1995)). “It is well-

settled that Michigan courts will respect the separate existence of business entities

from their owners. This is true even when a single shareholder or member owns the

entity.” Alpha Inv., L.L.C. v. Alpha Real Estate, L.L.C., No. 291939, 2010 WL

4977902, at *3 (Mich. Ct. App. Dec. 7, 2010) (citations omitted) (holding that “in

the absence of evidence that would warrant disregarding the separate existence of

the entities involved, [an incorporator who signed the purchase agreement at issue

which stated that he ‘was acting on behalf of two entities that had not yet been

formed’] could not be individually liable for breaches of those contracts”);

Llewellyn-Jones v. Metro Prop. Grp., LLC, 22 F. Supp. 3d 760, 797 (E.D. Mich.

                                         10
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1350 Filed 09/21/21 Page 11 of 35




2014) (“‘Michigan courts typically consider corporations legally distinct from their

shareholders, even if a single shareholder owns all the stock.’”) (quoting Department

of Consumer Indus. Servs. v. Shah, 236 Mich. App. 381, 393 (1999)).

      However, Michigan courts will disregard the corporate form and hold an

officer of a corporation personally liable for his own tortious or criminal acts, even

when that officer was acting for the benefit of the corporation, and for the actions of

the corporation where that officer caused the corporation to act criminally or

tortiously. See Livonia Bldg. Materials Co. v. Harrison Constr. Co., 276 Mich. App.

514, 519 (2007). Under Michigan law, “[i]t is well established that a corporate

officer or agent is personally liable for torts committed by him even though he was

acting for the benefit of the corporation.” In re Interstate Agency, Inc., 760 F.2d 121,

125 (6th Cir. 1985) (emphasis in original); see also Department of Agric. v.

Appletree Mktg., LLC, 485 Mich. 1, 17 (2010) (“Michigan law has long provided

that corporate officials may be held personally liable for their individual tortious acts

done in the course of business, regardless of whether they were acting for their

personal benefit or the corporation’s benefit”). For example, corporate officials have

been held individually liable in such instances for their personal actions in

committing intentional torts such as conversion of funds or property, making

fraudulent representations, sexually harassing an employee, or misappropriation of

                                           11
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1351 Filed 09/21/21 Page 12 of 35




trade secrets, copyright infringement, and trademark and Lanham Act violations.

See, e.g., Appletree Mktg., 485 Mich. at 17 (conversion of funds); Innovation

Ventures, L.L.C. v. Aspen Fitness Products, Inc., No. 11-cv-13537, 2015 WL

11071470, at *15 (E.D. Mich. Mar. 31, 2015) (misappropriation, copyright,

trademark); Kheder Homes at Charleston Park, Inc. v. Charleston Park Singh, LLC,

No. 307207, 2014 WL 60326, at *6-7 (Mich. Ct. App. Jan. 2, 2014) (fraud); Elezovic

v. Ford Motor Co., 274 Mich. App 1, 13–14 (2007) (sexual harassment). The

Michigan Supreme Court has explained that imposition of personal liability in such

instances does not require piercing of the corporate veil, but rather derives from the

concept that a corporate officers may not escape liability for “their own tortious

misconduct” by “hid[ing] behind the corporate form.” Appletree Mktg., 485 Mich.

at 18-19 (emphasis in original).

      In order to state claim for negligence against an individual under Michigan

law, Plaintiffs must plausibly allege “(1) duty; (2) breach of that duty; (3) causation,

both cause in fact and proximate causation; and (4) damages.” Grifo & Co., PLLC

v. Cloud X Partners Holdings, LLC, 485 F. Supp. 3d 885, 894 (E.D. Mich. 2020)

(citing Romain v. Frankenmuth Mut. Ins. Co., 483 Mich. 18, 21 (2009)). Defendants

argue that Plaintiffs fail to allege a duty owed to the Estate by Defendants Brock and



                                          12
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1352 Filed 09/21/21 Page 13 of 35




Kory Ackerman, individually, or that either of the Ackerman Defendants breached

such a duty.

               1.   Whether Plaintiffs sufficiently allege that Brock and/or Kory
                    Ackerman, individually, owed a duty to the Estate

      Plaintiffs broadly plead that all Defendants “owed duties of reasonable care

to all Plaintiffs, including the duty to comply with all applicable Federal, State and

local statutes, regulations and ordinances, as well as industry practices,” and that

Defendants K&B, Brock Ackerman and Kory Ackerman specifically “owed

Plaintiffs a duty to use reasonable care as an interstate transporter, with such duties

established by common law, as well as applicable Federal, State and Local statutes,

regulations, and ordinances.” (FAC ¶¶ 79, 82, PageID.362-63.) Defendants argue

that Plaintiffs have failed to properly plead an actionable duty that Defendants Brock

and Kory Ackerman, as individuals, owed to the Estate.

      “[T]he existence of a duty is a question of law.” Grifo & Co., 485 F. Supp. 3d

at 894 (citing Hill v. Sears, Roebuck and Co., 492 Mich. 651, 659 (2012)). In making

this determination, courts consider “the relationship of the parties, the foreseeability

of the harm, the burden on the defendant, and the nature of the risk presented.” Id.

at 895. Most importantly, “there must be a relationship between the parties and the

harm must have been foreseeable.” Id. (citation omitted); see also Massey v. Grant,


                                          13
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1353 Filed 09/21/21 Page 14 of 35




679 F. Supp. 711, 713 (W.D. Mich. 1988) (“The law will hold defendant liable for

his negligent conduct only if, because of his relationship with plaintiffs, he is deemed

to owe them, in particular, a duty of due care.”), aff’d, 875 F.2d 865 (6th Cir. 1989).

And, “[a] foundational rule in negligence law is that parties are not held liable for

‘passive inaction or the failure to actively protect others.’” Grifo & Co., 485 F. Supp.

3d at 895 (citations omitted).

      Defendants argue that Plaintiffs have not sufficiently alleged a breach of any

duty by Brock and/or Kory Ackerman owed to the Estate, and instead allege only

breaches of duty by K&B and Stewart. Defendants state that Brock and Kory

Ackerman are not “interstate transporters,” as alleged in paragraph 82 of the FAC.

(Defs.’ Mot. at p. 10, PageID.902.)4 Plaintiffs do not address or explain this

allegation in their Response brief. As Defendants explain, Plaintiffs allege in their

FAC that Brock and Kory Ackerman are employees and officers of K&B. (Defs.’

Mot. at p. 10, PageID.902.) (FAC ¶¶ 13-14, 20-21, PageID.353-54.) Plaintiffs

further allege that the death of Emily Solek was caused by Defendant Stewart

“fail[ing] to stop in the assured clear distance….” (FAC ¶ 1, PageID.351.) (Pls.’



4
  The term “interstate transporter” is not defined in the FAC, and does not appear to
be a statutory term, but presumably this term is more properly referring to K&B, an
interstate trucking transportation company.

                                          14
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1354 Filed 09/21/21 Page 15 of 35




Resp. at p. 3, PageID.1190 (“Ms. Solek died from a rear-end accident caused by

K&B driver Stewart.”).) Defendants argue that Plaintiffs have failed to allege that

the Ackerman Defendants, as employees and officers of K&B, individually owed a

duty to protect Emily Solek from the allegedly tortious conduct of Stewart or from

harm in general. See Grifo & Co., 485 F. Supp. 3d at 895 (“A foundational rule in

negligence law is that parties are not held liable for ‘passive inaction or the failure

to actively protect others from harm.’”).

        Plaintiffs respond that they do not allege that Brock and Kory Ackerman failed

to protect Ms. Solek from Defendant Stewart, and thus they do not need to establish

the existence of a “special relationship” with the Ackerman Defendants to establish

a duty of care. (Pls.’ Resp. at pp. 18-19, PageID.1205-06.) Plaintiffs contend instead

that they plead that the Ackerman Defendants owed the Estate a general duty of due

care.

        However, Plaintiffs fail to allege that the Ackerman Defendants, as

individuals, had any relationship with Ms. Solek, and fail to allege any specific

conduct by the Ackerman Defendants, individually, directed to Ms. Solek. See

Massey, 679 F. Supp. at 713 (“The law will hold defendant liable for his negligent

conduct only if, because of his relationship with plaintiffs, he is deemed to owe them,

in particular, a duty of due care.”) (emphasis added); see also Hill, 492 Mich. at 671

                                            15
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1355 Filed 09/21/21 Page 16 of 35




(stating that “duty is circumscribed by the bounds of the parties’ relationship”).

Plaintiffs do not allege that the Ackerman Defendants knew Ms. Solek or that they

personally were involved in the June 19, 2020 accident that resulted in her death.

Rather, Plaintiffs plead that “[t]he Ackerman Defendants, at all relevant times, were

acting during the course of, and within the scope of their employment with KB.”

(FAC, ¶ 50, PageID.358.) Similarly, in their Response brief, Plaintiffs argue that the

Ackerman Defendants’ duty “arises from the undertaking of running a trucking

company that operates on the highway.” (Pls.’ Resp. at p. 18, PageID.1205.)

      Plaintiffs’ attempt to impose liability for a negligence claim against the

Ackerman Defendants individually, as employees and officers of K&B, not for their

alleged involvement in the accident, but rather for their general alleged business

decisions involved with “running” the Company in this case, would eliminate the

benefit of the corporate form. As Defendants correctly explain, it is well-established

that “a corporation acts through its agents.” Edmonds v. Fehler & Feinauer Constr.

Co., 252 F.2d 639, 642 (6th Cir. 1958); see also Altobelli v. Hartmann, 499 Mich.

284, 297 (2016) (same). “The mere fact that a corporation … commits a tort, does

not mean that the individual shareholders of the corporation should personally be

liable. To the contrary, the corporate form of doing business is typically selected

precisely so that the individual shareholders will not be liable.” Stramaglia v. United

                                          16
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1356 Filed 09/21/21 Page 17 of 35




States, No. 06-13764, 2007 WL 4404185, *3 (E.D. Mich. Dec. 13, 2007). Plaintiffs

have failed to allege that the Ackerman Defendants had any relationship with Ms.

Solek that would support the existence of a duty owed to her in this case.

      Plaintiffs also seek to base the existence of a duty on Michigan’s adoption of

the Federal Motor Carrier Safety Regulations (FMCSR), as part of the Michigan

Motor Carrier Safety Act (MCSA), Mich. Comp. Laws § 400.11, et seq. (Pls.’ Resp.

at pp. 14-16, PageID.1201-03.) However, Plaintiffs fail to establish that this statute

creates a duty owed by the Ackerman Defendants, as individuals, to Ms. Solek.5

Plaintiffs rely on Tingle v. Cornelison, No. 3:15-cv-00319-RGJ, 2018 WL 6594544

(W.D. Ky. Dec. 14, 2018) in support of their argument. (Pls.’ Resp. at p. 15,

PageID.1202.) However, that case does not support Plaintiffs’ argument that the

Ackerman Defendants owed a duty to Plaintiffs. In fact, in Tingle, the parties did not

dispute that defendant Ernest Cornelison, the defendant truck driver in that case,

owed a duty of care to the plaintiff while driving his truck. Tingle, 2018 WL



5
   Although a duty of care can be established through a statute, “the fact that
defendant’s conduct may have been in violation of a statute does not in and of itself
shed light on whether defendant owed plaintiff a duty of care.” Cipri v. Bellingham
Frozen Foods, Inc., 235 Mich. App. 1, 16 (1999). Plaintiffs here have presented no
caselaw establishing a duty of care under the facts of this case, and “[i]t is Plaintiff’s
responsibility to establish the existence of a duty by which Defendant may be held
liable for negligence.” Grifo & Co., 485 F. Supp. 3d at 900 (collecting cases).

                                           17
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1357 Filed 09/21/21 Page 18 of 35




6594544, at *2. They instead disagreed about the appropriate standard of care by

which to measure Cornelison’s actions. Id. at *2-3. Plaintiffs here have failed to

establish that the FMCSR established a duty between the Ackerman Defendants,

individually as owners and officers of K&B, and Ms. Solek.

      Because Plaintiffs fail to plead any legally recognized duty owed by the

Ackerman Defendants, personally and individually, to the Estate, Count I of the FAC

is dismissed without prejudice against Defendants Brock and Kory Ackerman.

             2.     Whether Plaintiffs sufficiently allege that the Ackerman
                    Defendants breached a duty to the Estate

      Defendants further argue that Plaintiffs fail to allege any conduct by the

Ackerman Defendants, in their individual and personal capacities, that breached any

duty owed to the Estate. In support of their negligence claim, Plaintiffs allege

breaches in every instance by “K & B Transportation and the Ackerman Defendants”

collectively, directed to the company’s business practices and decisions. (See FAC

¶ 83, PageID.364-65 (alleging, e.g., negligent hiring and entrustment, failure to

screen, monitor, and test drivers, failure to implement safety policies and procedures,

failure to provide safety and defensive driving training, failure to equip vehicles with

appropriate safety devices, etc.).) These are all allegations related to K&B and the

operation of the Company, and Plaintiffs do not plead in Count I any alleged


                                          18
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1358 Filed 09/21/21 Page 19 of 35




individual breaches by the Ackerman Defendants that were not attributable to the

operation of the Company. Indeed, in their Response brief, Plaintiffs again state that

they are seeking to hold the Ackerman Defendants personally liable for acts

committed “as the decision-makers for K&B” and “while working for K&B.” (Pls.’

Resp. at p. 19, PageID.1206.)

       The Court finds that Plaintiffs fail to plead that the Ackerman Defendants, as

individual defendants, breached any duty owed to the Estate. Accordingly, for this

additional reason, Count I is dismissed, without prejudice, against Defendants Brock

and Kory Ackerman only. Count I may proceed against Defendants Stewart and

K&B.

       B.    Count II – Negligent Infliction of Emotional Distress

       Defendants argue that Plaintiffs’ claim for negligent infliction of emotional

distress, also referred to as bystander liability, alleged against all Defendants, fails

to state a claim upon which relief can be granted. (Defs.’ Mot. at pp. 12-19,

PageID.905-11.)6 Under Michigan law, the elements of a negligent infliction of

emotional distress claim are:


6
 Plaintiffs assert their negligent infliction of emotional distress claim against all
Defendants, including Brock and Kory Ackerman, individually. (FAC, Count II,
PageID.365.) Plaintiffs allege that “K & B Transportation, Brock Ackerman, Kory
Ackerman, and Stewart owed to the general public, including Plaintiffs Amy and

                                          19
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1359 Filed 09/21/21 Page 20 of 35




       (1) serious injury threatened or inflicted on a person, not the plaintiff,
      of a nature to cause severe mental disturbance to the plaintiff, (2) shock
      by the plaintiff from witnessing the event that results in the plaintiff’s
      actual physical harm, (3) close relationship between the plaintiff and
      the injured person (parent, child, husband, or wife), and (4) presence of
      the plaintiff at the location of the accident at the time the accident
      occurred or, if not presence, at least shock “fairly contemporaneous”
      with the accident.

Hesse v. Ashland Oil, Inc., 466 Mich. 21, 34 (2002) (citing Wargelin v. Sisters of

Mercy Health Corp., 149 Mich. App. 75, 81 (1986)); see also House of Providence

v. Meyers, 458 F. Supp. 3d 621, 641 (E.D. Mich. 2020) (citing Taylor v. Kurapati,

236 Mich. App. 315 (1999)). Defendants argue that Plaintiffs fail to sufficiently

plead elements two and four of their negligent infliction of emotional distress claim.

             1.     Whether    the    Soleks     suffered            shock      “fairly
                    contemporaneous” with the accident

      Defendants first argue that Plaintiffs have failed to sufficiently plead the

fourth prong of their negligent infliction of emotional distress claim – that the Soleks

were present at the time of the accident or that they suffered shock “fairly


Brent Solek, the duty to exercise reasonable care in their conduct, so as to prevent
emotional injury to innocent bystanders who are immediate family relatives of the
deceased.” (Id. ¶ 86, PageID.365.) For the reasons discussed supra as to why
Plaintiffs’ general negligence claim against Brock and Kory Ackerman, individually
fails – namely, failure to allege a duty owed by these individual defendants to
Plaintiffs – their negligent infliction of emotional distress claim against these two
defendants, individually, fails, and this claim is dismissed as to Brock and Kory
Ackerman only.

                                          20
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1360 Filed 09/21/21 Page 21 of 35




contemporaneous” with the accident. (Defs.’ Mot. at pp. 13-17, PageID.905-09.) As

explained above, under Michigan law, a plaintiff may recover for negligent infliction

of emotional distress only if the plaintiff is “present at the time of the accident or

suffers shock ‘fairly contemporaneous’ with the accident.” House of Providence,

458 F. Supp. 3d at 641; Gustafson v. Faris, 67 Mich. App. 363, 368-69 (1976).

Michigan has refused “to apply the tort of negligent infliction of emotional distress

beyond the situation where a plaintiff witnesses negligent injury to a third person

and suffers mental disturbance as a result.” Duran v. The Detroit News, 200 Mich.

App. 622, 629 (1993) (emphasis added).

      In this case, Plaintiffs’ FAC alleges:

      89. Amy and Brent Solek first suspected that their daughter was injured
      in a collision when they were alerted by the tracking features on their
      cell phones that she was no longer driving towards home on M-14.

      90. Amy and Brent Solek began driving towards the crash scene from
      their home in Rochester Hills.

      91. Shortly thereafter, they were confronted by a large back-up in traffic
      that had occurred on SB I-275 as a consequence of the crash.

      92. On the way to the scene, Amy frantically called area hospitals,
      seeking information on the admission of her daughter to a local facility.

      93. Amy and Brent Solek also reached out to members of the State
      Police, to determine if their daughter had been involved in the crash.
      They were told that a crash had occurred.


                                         21
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1361 Filed 09/21/21 Page 22 of 35




      94. When they arrived at the scene, Amy and Brent saw the burning
      vehicles and identified the charred and crushed remains of the Grand
      Cherokee Jeep they recognized as the one Emily was driving. They also
      saw the overturned other vehicles and the smashed KB Freightliner.

      95. When the investigating officers recognized Amy and Brent for who
      they were – the parents of the driver of the Jeep – they directed Amy
      and Brent first to the side of the road, and then instructed them to return
      home to wait for more information.

      96. Amy and Brent Solek, in shock, waited first at the scene and then
      drove to their home in Rochester Hills, Michigan. Before returning
      home, they stopped at their church, seeking solace and comfort.

      97. Later that evening, Amy and Brent were visited by the assigned and
      investigating officers who advised them that their daughter had not
      survived.

(FAC ¶¶ 89-97, PageID.366.)

      Plaintiffs do not plead that they were present at the instant of the accident.

Thus, the issue is whether they have sufficiently pleaded that they suffered shock

“fairly contemporaneous” with the accident. With respect to the standard to be used

in determining whether emotional shock is “fairly contemporaneous” with the injury

or accident, the Michigan Court of Appeals has approved the following rule:

      In determining what the term ‘fairly contemporaneous’ means,
      guidance is found in the decisions of a sister state wherein the standard
      has been previously applied. In Powers v. Sissoev, 39 Cal App 3d 865;
      114 Cal Rptr 868 (1974), the Court of Appeals for California held that
      a mother could not recover for emotional distress which resulted in
      seeing her daughter some 30 to 60 minutes after the occurrence of an
      accident. The Court reasoned that the circumstances under which the

                                          22
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1362 Filed 09/21/21 Page 23 of 35




      mother saw her child were not materially different from the
      circumstances undergone by virtually all parents whose children have
      been injured in accidents which the parents did not witness. In the
      earlier case of Archibald v. Braverman, 275 Cal App 2d 253; 79 Cal
      Rptr 723 (1964), the California Court of Appeals held that a mother
      who viewed her son’s injuries from an explosion within moments after
      the allegedly negligent accident occurred had a cause of action for
      emotional distress and resulting physical injury in spite of the fact that
      she did not witness the actual incident.”

Gustafson, 67 Mich. App. at 368, 369-70. See also Deisler v. Lutz, No. 252051, 2005

WL 736517, at *4 (Mich. Ct. App. Mar. 31, 2005) (plaintiff’s hearing about accident

ten minutes after the accident, and seeing daughter about an hour after the accident,

not “fairly contemporaneous”); DAIIE v. McMillan, 159 Mich. App. 48, 55 (1987)

(finding that defendant’s injury was not fairly contemporaneous as she arrived on

the accident scene one hour later and “did not see her daughter until sometime

thereafter”); Henley v. Dep’t of State Highways & Transp., 128 Mich. App. 214, 219

(1983) (parents’ learning of accident five hours later not “fairly contemporaneous”);

Bernier v. Board of Cnty. Rd. Comm’n for Ionia Cnty., 581 F. Supp. 71, 79 (W.D.

Mich. 1983) (parent’s learning of accident and her son’s death two hours after

accident not “fairly contemporaneous”).

      According to the FAC, the accident happened around 9:30 a.m. (FAC ¶ 1,

PageID.351.) Plaintiffs subsequently learned, at some unidentified time after that,

that Ms. Solek was no longer traveling on M-14 when they were “alerted by the

                                          23
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1363 Filed 09/21/21 Page 24 of 35




tracking features on their cell phones,” and they immediately then traveled from

Rochester Hills to the accident location at the M-14/I-275 interchange, encountered

a “large” traffic back-up, and engaged in several telephone conversations before

arriving at the accident location. It was not until later that evening that the Soleks

were informed that Emily Solek had not survived the collision. This length of time

between the accident at 9:30 a.m. and the Solek’s observance of the accident scene,

is not pleaded. The FAC does allege, however, that the accident events were still

ongoing when the Soleks arrived, and that they saw “the burning vehicles” and “the

charred and crushed remains of the Grand Cherokee Jeep,” which they identified as

their daughter’s vehicle. (FAC ¶ 94, PageID.366.)

      The Court cannot say at this time, based solely on the pleadings and

“constru[ing] the complaint in the light most favorable to the plaintiff[s], accept[ing]

its allegations as true, and draw[ing] all reasonable inferences in favor of the

plaintiff[s],” that the Soleks’ observance of this terrible accident scene is outside the

window of time such that the Soleks did not experience shock “fairly

contemporaneous” with the accident. This accident was indeed tragic. The Court can

appreciate that taking in the ongoing and active accident scene, with the still

“burning vehicles,” “smashed KB Freightliner,” and “the charred and crushed

remains of the Grand Cherokee Jeep they recognized as the one Emily was driving,”

                                           24
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1364 Filed 09/21/21 Page 25 of 35




when the Soleks arrived upon the scene was a horrible shock. The parties are entitled

to determine, through discovery, whether Plaintiffs can establish that the Soleks

were “present at the time of the accident or suffer[ed] shock ‘fairly

contemporaneous’ with the accident.” Wargelin, 149 Mich. App. at 81 (emphasis

added).

             2.    Whether the Soleks suffered actual physical harm

      Defendants also argue that Plaintiffs also fail to sufficiently plead the second

prong of their negligent infliction of emotional distress claim – that the Soleks

suffered shock from witnessing the event that resulted in actual physical harm.

(Defs.’ Mot. at pp. 17-19, PageID.909-11.) Plaintiffs plead that they “both suffered

actual physical harm as a consequence of the shock they experienced at the accident

scene. Both have suffered and are suffering from severe traumatic depressive

reaction and mental anguish, have withdrawn from normal forms of socialization,

have altered sleep patterns, headaches, and other manifestations of shock and mental

anguish from witnessing the immediate aftermath of their child’s death.” (FAC ¶ 99,

PageID.367.)

      Defendants rely on York v. Big Ten Ribs, Inc., No. 270592, 2006 WL 3040646

(Mich. Ct. App. Oct. 26, 2006) in support of their argument. In York, parents and

grandparents of a minor child observed the child traumatically fall into an open

                                         25
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1365 Filed 09/21/21 Page 26 of 35




commercial septic tank and become completely submerged in sewage. Id. at *1. The

child’s mother alleged that she suffered from “nervousness, sleep deprivation (due

to bad dreams), fatigue (from sleep deprivation), nightmares, and an inability to

perform household chores (due to sleep deprivation) after witnessing the accident,”

and the boy’s father suffered from “sleep deprivation and fatigue ... [and] feeling

stress when he thought about his son’s accident[.]” Id. The boy’s grandmother stated

that “she had problems sleeping and other undefined problems ... but did not seek

psychiatric or psychological help or request medication.” Id. at *2. The Michigan

Court of Appeals held, on a motion for summary disposition, that neither the boy’s

parents nor his grandparents could establish a claim for negligent infliction of

emotional distress, even if they experienced “shock from witnessing their son’s

accident,” because they could not establish the actual physical harm element

necessary to establish a claim for negligent infliction of emotional distress. Id.

      However, in Nawrocki v. City of Dearborn Heights, No. 04-CV-74869-DT,

2005 WL 3556203 (E.D. Mich. Dec. 29, 2005), the court found that the plaintiff

proffered sufficient evidence of “actual physical harm” to satisfy the second prong

of her negligent infliction of emotional distress claim when she presented evidence

that she “suffered a bout of depression as a result of the death of her son, developed

ulcers, and experienced a heart condition.” Id. at *9. And in Fisher v. Lindauer, 904

                                          26
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1366 Filed 09/21/21 Page 27 of 35




F. Supp. 2d 750 (W.D. Mich. 2012), the court found that evidence that the plaintiff

suffered from “anxiety, hyperventilation, using oxygen, losing sleep, agitation and

panic,” and had “sudden mood changes,” “expressed homicidal ideation against

staff,” and showed “Anxiety, Depressed mood, Hopelessness, Impaired

concentration, Manic symptoms, Sleep disturbance (decrease), [and] Thought

disturbance,” was sufficient to establish the second prong of the plaintiffs’ negligent

infliction of emotional distress claim. Id. at 754.

      In light of Narwocki and Fisher, the Court finds, at this stage of the litigation,

construing the allegations in the light most favorable to Plaintiffs, that Plaintiffs’

allegations that they “have suffered and are suffering from severe traumatic

depressive reaction and mental anguish, have withdrawn from normal forms of

socialization, have altered sleep patterns, headaches, and other manifestations of

shock and mental anguish from witnessing the immediate aftermath of their child’s

death,” (FAC ¶ 99, PageID.367) are sufficient to allege “actual physical harm.”

      Accordingly, Defendants’ motion to dismiss Plaintiffs’ negligent infliction of

emotional distress claim in Count II of their FAC, against Defendants K&B and

Stewart only, is DENIED.




                                          27
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1367 Filed 09/21/21 Page 28 of 35




      C.     Count III – Intentional Infliction of Emotional Distress

      Plaintiffs assert a claim for intentional infliction of emotional distress against

Defendants Brock and Kory Ackerman only. (FAC, Count III, PageID.367-68.) To

establish a claim for intentional infliction of emotional distress under Michigan law,

a plaintiff must establish “(1) the defendant’s extreme and outrageous conduct, (2)

the defendant’s intent or recklessness, (3) causation, and (4) the severe emotional

distress of the plaintiff.” Houston of Providence, 458 F. Supp. 3d at 641 (citing Lucas

v. Awaad, 299 Mich. App. 345 (2013)). “The threshold for showing extreme and

outrageous conduct is high.” In re Estate of Bandemer, No. 293033, 2010 WL

3984653, at *3 (Mich. Ct. App. Oct. 12, 2010). A plaintiff must allege conduct that

is “so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious and utterly intolerable in a

civilized community.” Doe v. Mills, 212 Mich. App. 73, 91 (1995); Roberts v. Auto-

Owners Ins. Co., 422 Mich. 594, 603 (1985) (the test for common law intentional

infliction of emotional distress is “one in which the recitation of the facts to an

average member of the community would arouse his resentment against the actor,

and lead him to exclaim, ‘Outrageous!’”); see also Graham v. Ford, 237 Mich. App.

670, 674 (1999) (“It is not enough that the defendant has acted with an intent that is

tortious or even criminal, or that he has intended to inflict emotional distress, or even

                                           28
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1368 Filed 09/21/21 Page 29 of 35




that his conduct has been characterized by ‘malice,’ or a degree of aggravation that

would entitle the plaintiff to punitive damages for another tort.”). “It is for the trial

court to initially determine whether the defendant’s conduct may reasonably be

regarded as so extreme and outrageous as to permit recovery.” Haley v. Allstate Ins.

Co., 262 Mich. App. 571, 577 (2004).

      Defendants argue that Plaintiffs fail to state a claim for intentional infliction

of emotional distress because they have not pleaded that Defendants Brock and Kory

Ackerman’s conduct was outrageous, or that the Ackerman Defendants had the

requisite intent. (Defs.’ Mot. at pp. 19-24, PageID.911-16.) Plaintiffs respond that

consideration of this claim is “premature” as no discovery has been conducted, but

that they have nevertheless sufficiently pleaded a claim of intentional infliction of

emotional distress against the Ackerman Defendants. (Pls.’ Resp. at pp. 24-25,

PageID.1211-12.)

      Plaintiffs allege in their FAC that:

      103. At all relevant times, Defendants Brock Ackerman and Kory
      Ackerman intentionally or recklessly failed to avoid extreme and
      outrageous conduct by: choosing to put vehicles on the road without
      FCAM even after making the choice to begin equipping some of their
      trucks with that life-saving technology; allowing their newer, less
      experienced drivers to operate their older, more dangerous vehicles
      rather than placing those vehicles under the control of more
      experienced and trusted operators; routinely disregarding their driver’s
      federally mandated off-duty time; creating a system of sanctions and

                                             29
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1369 Filed 09/21/21 Page 30 of 35




      penalties that had the direct effect of encouraging their drivers to extend
      their hours beyond what was reasonable or permissible; … failing to
      protect the public from the foreseeable and catastrophic collisions that
      would occur by intentionally underinsuring the corporate entity; and
      other violations of common law, and Federal, State and local statutes,
      regulations and ordinances.

(FAC ¶ 103, PageID.367-68.)

      First, this alleged conduct – whether and when to equip vehicles with safety

equipment, hiring, assigning, and scheduling drivers, etc. – is the conduct of

Defendant K&B, as a company, and not Brock and Kory Ackerman, individually.

Second, while Plaintiffs raise issues regarding Defendant K&B’s business practices

and decisions, construing all allegations in Plaintiffs’ favor, the alleged conduct

complained of fails as a matter of law to constitute extreme and outrageous conduct

or a specific intent on Brock and Kory Ackerman’s part to inflict the alleged injury

of emotional distress on Plaintiffs. See Garretson v. City of Madison Heights, 407

F.3d 789, 799 (6th Cir. 2005) (holding that the plaintiff’s allegations that police

officers denied her insulin which resulted in her being hospitalized and treated for

diabetic ketoacidosis the next day were insufficient to sustain a claim of intentional

infliction of emotional distress, noting “Garretson has not offered proof that the

officers intended to subject her to emotional distress by specifically denying her

medical treatment”) (emphasis in original); Taylor v. Blue Cross and Blue Shield of


                                          30
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1370 Filed 09/21/21 Page 31 of 35




Michigan, 205 Mich. App. 644, 646-48, 657 (1994) (refusing to conclude that the

defendant’s conduct was outrageous even though the defendant’s conduct of

erroneously refusing to pay for the plaintiff’s chemotherapy treatments resulted in

delayed treatments which caused the plaintiff’s cancer to spread throughout her

body); Meek v. Michigan Bell Tel. Co, 193 Mich. App. 340, 346-47 (1992) (holding

that severe verbal abuse, including ethnic slurs, at work does not constitute

outrageous conduct.); Duran, 200 Mich. App. at 630 (holding that the conduct of the

Detroit News in publicizing the plaintiffs’ location after death threats were made

against the plaintiffs was not sufficiently outrageous or extreme, and the trial court

did not err in granting summary disposition); compare Miller v. Currie, 50 F.3d 373,

378 (6th Cir. 1995) (reversing dismissal of plaintiff’s intentional infliction of

emotional distress claim against nursing home that “intentionally and maliciously

hid” her mother from her on visits, and on one occasion caused her to be arrested

when she came to visit her mother); Mroz v. Lee, 5 F.3d 1016, 1019-20 (6th Cir.

1993) (intentional infliction of emotional distress claim lies where “defendant

deliberately misinformed plaintiff’s business associates that plaintiff engaged in

criminal behavior, deliberately used this misinformation to manipulate the legal and

financial system to plaintiff’s great detriment, and personally threatened the safety

of plaintiff and plaintiff’s family”).

                                         31
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1371 Filed 09/21/21 Page 32 of 35




      Further, while it is undeniable that the accident in this case was horrific, as

Defendants explain, “it is the [defendants’] conduct, rather than the consequences of

the conduct, that must be ‘extreme and outrageous,” for a plaintiff’s action to

succeed.” Hesse v. Chippewa Valley Sch., No. 244153, 2004 WL 1161416, at *2

(Mich. Ct. App. May 25, 2004). In Hesse, the plaintiffs’ 16-year-old son was killed

in an explosion at the defendant’s auto repair shop. Id. at *1. The court, affirming

the rejection of the plaintiffs’ intentional infliction of emotional distress claim,

determined that the defendant’s alleged failure to send the plaintiffs’ son home on

time, failure to adequately train employees regarding workplace safety, and failure

to adhere to requirements of the son’s school-sponsored work study program, could

not “reasonably be regarded as so reckless that any reasonable person would know

emotional distress would result.” Id. at *8.

      Similarly, in this case, Brock and Kory Ackerman’s, as owners of K&B

Transportation, “failure to avoid extreme and outrageous conduct” by allegedly

deciding, for example, whether and when to equip vehicles with safety equipment,

scheduling drivers, and assigning vehicles to drivers, cannot be regarded as extreme

and outrageous individual conduct.

      Defendants also argue that Plaintiffs fail to allege the requisite intent for their

intentional infliction of emotional distress claim because they allege that the

                                          32
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1372 Filed 09/21/21 Page 33 of 35




Ackerman Defendants “intentionally or recklessly failed to avoid extreme and

outrageous conduct ….” (Defs.’ Mot. at pp. 23-24, PageID.915-16.) Defendants

contend that Plaintiffs fail to allege that the Ackerman Defendants intended to

“inflict the injury of emotional distress on Plaintiffs” as required by Michigan law.

(Id., citing Graham, 237 Mich. App. 670). In Graham, the court found that plaintiffs

failed to satisfy the “intent” requirement because they did not demonstrate “a

specific intent on Ford’s part to inflict the alleged injury of emotional distress on

plaintiffs.” Graham, 237 Mich. App. at 675. Defendants point out that the Ackerman

Defendants did not know the Solek Plaintiffs prior to the accident, and thus could

not have any intent toward them. Plaintiffs respond that the Ackerman Defendants

at least “recklessly inflicted emotional distress with their profit-driven scheme,

meeting this element.” (Pls.’ Resp. at p. 25, PageID.1212.) The Court agrees with

Defendants and finds that, in addition to Plaintiffs’ failure to sufficiently plead

extreme and outrageous conduct, that they fail to sufficiently plead that Brock and

Kory Ackerman individually intentionally or recklessly caused severe emotional

distress to the Plaintiffs.

       The Court therefore dismisses Plaintiffs’ intentional infliction of emotional

distress claim with prejudice.



                                         33
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1373 Filed 09/21/21 Page 34 of 35




                               IV. CONCLUSION

      For the reasons set forth above, the Court GRANTS IN PART and DENIES

IN PART Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF

No. 30).

      Specifically, Defendants’ motion is GRANTED as to Plaintiffs’ negligence

claim against Defendants Brock and Kory Ackerman, individually, in Count I, and

that claim against the Ackerman Defendants is DISMISSED WITHOUT

PREJDUCE. However, Plaintiffs’ negligence claim in Count I shall proceed against

Defendants K&B Transportation, Inc. and Johnny Stewart.

      Defendants’ motion is GRANTED with respect to Plaintiffs’ negligent

infliction of emotional distress claim in Count II against Defendants Brock and Kory

Ackerman only, but is otherwise DENIED with respect to the negligent infliction of

emotional distress claim in Count II against Defendants K&B Transportation, Inc.

and Johnny Stewart.

      Finally, Defendants’ motion is GRANTED with respect to Plaintiffs’

intentional infliction of emotional distress claim in Count III, and that claim is

DISMISSED WITH PREJUDICE.




                                        34
Case 2:21-cv-10442-PDB-CI ECF No. 40, PageID.1374 Filed 09/21/21 Page 35 of 35




      To sum, Plaintiffs may proceed with their negligence and negligent infliction

of emotional distress claims in Counts I and II of their FAC against Defendants K&B

Transportation, Inc. and Johnny Stewart.

IT IS SO ORDERED.

                                             s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge

Dated: September 21, 2021




                                        35
